DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (WO 0173738 A1) in view of Yoshida et al (US 2007/0279359 A1), HUANG (CN 111243505 A) and AHMED (US 2019/0347979 A1).
As to claim 1: Matsueda discloses a pixel comprising a luminous element and a pixel circuit connected to the luminous element  (Figs. 6-7, a pixel comprising “a luminous element 25” and a pixel circuit connected to the luminous element; pg. 20-22),
wherein the pixel circuit includes: 
a first pixel circuit comprising a memory storing bit values of multi-bit data corresponding to image data of a single frame and a pulse width modulation (PWM) controller configured to generate a PWM signal based on the bit values and a clock signal that is output in accordance with each bit of the multi-bit data (Figs. 6-7, “a first pixel circuit 21” comprising “a memory 21” storing bit values of “multi-bit data d0-d3” corresponding to image data of a single frame and “a pulse width modulation (PWM) controller 23” configured to generate a PWM signal based on the bit values and “a clock signal CLK” that is output in accordance with each bit of the multi-bit data; pg. 20-22); and 
a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal (Figs. 6-7, “a second pixel circuit 22A” configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal; pg. 20-22), wherein 
the second pixel circuit includes: “a second transistor 22A” transmitting or blocking the driving current to the luminous element 25 according to the PWM signal; pg. 20-22),
wherein the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period (Figs. 3-8, 15, the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period; pg. 1, 10-13, 20-22, wherein a column decoder, a column selection switch, an input control circuit represents a data-writing period to send n-bit data string to the memory of the first pixel circuit, the PWM controller provides a plurality of PWM pulse signals to turn and off the light-emitting element, wherein each of the plurality of PWM pulse period represents a light-emitting period of one subframe),
wherein during the data-writing period of each subframe, the memory receives, from a driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data (Fig. 6, during the data-writing period of each subframe, the memory receives, from a driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data; pg. 10-13, 20-22), and
wherein the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data (Fig. 5-8, the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data, wherein the column decoder provides m bit string of the multi-bit data which is divided into at least two n-bit string data; pg. 10-13, 20-22),
wherein n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized (Figs. 5-8, n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized; pg. 10-13, 20-22, wherein the PWM controller provides the plurality of PWM pulse signals based on the n-bit data string, each of the plurality of PWM pulse signals corresponds each of light-emitting period of the plurality of subframes).
Matsueda does not expressly use the terminology of subframes. However, Yoshida teaches a display device comprises dividing a frame period into at least two subframe periods (Fig. 1, a display device comprises dividing a frame period into at least two subframe periods; claim 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda to use terminology of the plurality of subframes for representing the plurality of the light-emitting periods during the frame period as taught by the Yoshida. The motivation would have been in order to provide a first luminance during the first subframe and a second luminance during the second subframe (Abstract, claim 1).
Matsueda and Yoshida do not expressly disclose the second pixel circuit a first transistor outputting a driving current. However, Huang teaches a pixel circuit comprises a first pixel circuit; a second pixel circuit; and a luminous element (Fig. 11, a pixel circuit comprises “a first pixel circuit including M1-M2, M7 transistors”; “a second pixel circuit including M5, M9 transistors”; and “a luminous element LED”),  wherein the second pixel circuit configured to adjust a light-emission time and a non-light emission time of the luminous element (Fig. 11, the second pixel circuit configured to adjust a light-emission time and a non-light emission time of the luminous element; ¶0055-0057), wherein the second pixel circuit includes a first transistor outputting a driving current (Fig. 11, “a first transistor M5” outputting a driving current; ¶0055-0057, wherein the first transistor is turn on to provide a driving current to the luminous element); and a second transistor transmitting or blocking the driving current to the luminous element according to a PWM signal (Fig. 11, “a second transistor M9” transmitting or blocking the driving current to the luminous element according to a PWM signal; wherein the PWM signal controls the second transistor to be turned on and/or off to perform transmitting or blocking the driving current to the luminous element). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda and Yoshida to implement a first transistor into the second pixel circuit, such that the first transistor is outputting a driving current as taught by Huang. The motivation would have been in order to control the current flowing through the light emitting module (Huang: ¶0010).
Matsueda and Huang does not expressly disclose the first transistor forms a current mirror circuit with an external circuit of the pixel. However, Ahmed teaches a pixel circuit comprises a first transistor forms a current mirror circuit with an external circuit of the pixel and the first transistor is configured for outputting a driving current to a luminous element (Fig. 12, “a pixel circuit 1200” comprises “a first transistor T6” forms “a current mirror circuit with an external circuit 1202” of the pixel and the first transistor is configured for outputting “a driving current Iout” to “a luminous element LED; ¶0065). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsueda, Yoshida, and Huang to connect a current mirror circuit of an external circuit with the first transistor, such that the first transistor forms the current mirror circuit with the external circuit of the pixel for outputting the driving current to the luminous element as taught by Ahmed. The motivation would have been in order to achieve a desired gray level and brightness (Ahmed: ¶0063).


    PNG
    media_image1.png
    734
    773
    media_image1.png
    Greyscale

As to claim 5: Matsueda discloses the memory receives bit values of the multi-bit data from a driving unit outside the pixel during the data-writing period of the frame, the PWM controller generates the PWM signal during the light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period (Fig. 5-8, the memory receives bit values of the multi-bit data from “a driving unit 43” outside the pixel during the data-writing period of the frame, the PWM controller generates the PWM signal during the light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period; pg. 10-13, 20-22).  
As to claim 6: Claim 6 is a dependent claim of claim 1. The prior arts Matsueda and Yoshida further disclose claim limitation of during the light-emitting period of each subframe, the PWM controller generates the PWM signal based on n bit values of the corresponding bit string stored in the memory and n clock signals (Figs. 6-8, during the light-emitting period of each subframe, the PWM controller generates the PWM signal based on n bit values of the corresponding bit string stored in the memory and n clock signals; pg. 10-22, wherein each of the plurality of light-emitting period corresponding each of the plurality of subframes; Yoshida: Fig. 1, the display device comprises the frame period is divided into at least two subframe periods; claim 1), the number of the bit strings of the n-bit data is equal to the number of the subframes and the light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string (Figs. 5-8, the number of the bit strings d0-d3 of the n-bit data is equal to the number of the subframes, the light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string; pg. 10-22; Yoshida: Fig. 1, claim 1). In addition, the same motivation is used as the rejection of claim 6.  
As to claim 7:Appln. No.: 17/051,345 Matsueda discloses n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as a common bit, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data (Figs. 5, 8 show n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as “a common bit 7”, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data, wherein m is 15-bit data, n-bit is between 0-bit data and 15-bit data, which is either m/2+1 or m/2-1; and 7 is a common bit is half a time allocated to the at least one bit in the bit string of the 15-bit data).  
As to claim 8: Matsueda discloses n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another (Figs. 5, 8 show n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another; pg. 10-13, 20-22).  
As to claim 9: Claim 9 is another version claim of claim 1. The combination of the prior arts Matsueda, Yoshida, and Ahmed disclose a display device (Matsueda: Fig. 6, “a display device 1A”; Abstract, pg. 20; Yoshida: Fig. 1, a display device; claim 1; Ahmed: Figs 11-12, “a display device 1100”; Abstract) comprising: 
a pixel unit in which a plurality of pixels are arranged, each pixel including a luminous element and a pixel circuit connected to the luminous element (Matsueda: Figs. 6-7, a pixel unit in which a plurality of pixels are arranged, each pixel including “a luminous element 25” and “a pixel circuit 22A” connected to the luminous element 25; Ahmed: Figs. 1, 11, 12, “a pixel circuit 104/1200” which a plurality of pixels are arranged, each pixel including “a luminous element LED” and “a pixel circuit T6" connected to the luminous element); and 
a driving unit arranged around the pixel unit (Matsueda: Fig. 6, a driving unit arranged around the pixel unit; pg. 20; Ahmed: Fig. 11A, a driving unit arranged around the pixel unit),
wherein the driving unit comprises: 
a data driving unit providing bit values of multi-bit data corresponding to image data of a single frame, to the plurality of pixels (Matsueda: Fig. 6, “a data driving unit 41-43 providing bit values d0-d3 of multi-bit data corresponding to image data of a single frame, to the plurality of pixels; Abstract, pg. 13-22; Ahmed: Fig. 11A, “a data driving unit 1106” providing bit values of multi-bit data corresponding to image data of a single frame, to the plurality of pixels; ¶0063); and 
a clock generator supplying a clock signal to the plurality of pixels (Matsueda: Fig. 6, “a clock generator 62” supplying a clock signal to the plurality of pixels; pg. 13-22), and 
wherein each pixel circuit of the plurality of pixels comprises: 
a first pixel circuit comprising a memory storing bit values of multi-bit data applied from the data driving unit and a pulse width modulation (PWM) controller configured to generate a PWM signal based on the bit values and on a clock signal that is output in accordance with each bit of the multi-bit data applied from the clock generator (Matsueda: Figs. 6-7, a first pixel circuit comprising “a memory 21” storing bit values of multi-bit data applied from the data driving unit 41-43 and “a pulse width modulation (PWM) controller 23” configured to generate a PWM signal based on the bit values and on “a clock signal PWMCLK” that is output in accordance with each bit of the multi-bit data applied from the clock generator; pg. 20-22; Huang: Fig. 11, each pixel circuit comprises a first pixel circuit including M1-M2, M7 transistors); and 
a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal (Matsueda: Figs. 6-7, a second pixel circuit configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal; pg. 20-22; Huang: Fig. 11, a second pixel circuit including M5, M9 transistors configured to adjust a light-emission time and a non-light-emission time of the luminous element during a single frame in response to the PWM signal Vpwm), 
wherein the second pixel circuit comprises: 
a first transistor outputting a driving current (Matsueda: Fig. 12, a first transistor 22Ca outputting a driving current to the luminance element and “a second transistor 22Cb”; Huang: Fig. 11, “a first transistor M5” outputting a driving current); 
 4a second transistor transmitting or blocking the driving current to the luminous element according to the PWM signal (Matsueda: Fig. 7, the second pixel circuit comprises: “ 4a second transistor 22A” transmitting or blocking the driving current to the luminous element according to the PWM signal; pg. 20-22; Huang: Fig. 11, “a second transistor M9” transmitting or blocking the driving current to the luminous element according to the PWM signal), and 
wherein the first transistor forms a current mirror circuit with an external circuit of the second pixel circuit (Ahmed: Fig. 12, the first transistor T6 forms “a current mirror circuit with an external circuit T5” of the second pixel circuit; ¶0065),
wherein the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period (Matsueda: Figs. 3-8, 15, the frame includes a plurality of subframes, each of the plurality of subframes includes a data-writing period and a light-emitting period; pg. 1, 10-13, 20-22, wherein a column decoder, a column selection switch, an input control circuit represents a data-writing period to send n-bit data string to the memory of the first pixel circuit, the PWM controller provides a plurality of PWM pulse signals to turn and off the light-emitting element, wherein each of the plurality of PWM pulse period represents a light-emitting period of one subframe; Yoshida: Fig. 1, the frame period is divided into at least two subframes; claim 1.),
wherein during the data-writing period of each subframe, the memory receives, from a driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data (Fig. 6, during the data-writing period of each subframe, the memory receives, from a driving unit outside the pixel, and stores a corresponding bit string from among a plurality of bit strings of n-bit data; pg. 10-13, 20-22; Yoshida: Fig. 1, claim 1), and
wherein the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data (Fig. 5-8, the plurality of bit strings are generated by a combination of bits in the number of n, which is smaller than m, from among m bits constituting a bit string of the multi-bit data, wherein the column decoder provides m bit string of the multi-bit data which is divided into at least two n-bit string data; pg. 10-13, 20-22),
wherein n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized (Figs. 5-8, n-bit data is a bit string in which n bits from among the m bits are combined such that a difference in light-emitting periods of the plurality of subframes is minimized; pg. 10-13, 20-22, wherein the PWM controller provides the plurality of PWM pulse signals based on the n-bit data string, each of the plurality of PWM pulse signals corresponds each of light-emitting period of the plurality of subframes; Yoshida: Fig. 1, claim 1). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 10: Matsueda discloses the memory receives bit values of the multi-bit data from a data driving unit during the data-writing period of the frame, the PWM controller generates the PWM signal during the light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts light emission and non-emission times of the luminous element during the light-emitting period (Fig. 5-8, the memory receives bit values of the multi-bit data from “a driving unit 43” during the data-writing period of the frame, the PWM controller generates the PWM signal during the light-emitting period subsequent to the data-writing period, and the second pixel circuit adjusts a light emission time and a non-emission time of the luminous element during the light-emitting period; pg. 10-13, 20-22).  
As to claim 11: Claim 6 is a dependent claim of claim 9. The prior arts Matsueda and Yoshida further disclose claim limitation of the PWM controller generates the PWM signal based on n bit values of a corresponding bit string stored in the memory and n clock signals, during the light-emitting period of each subframe (Figs. 6-8, the PWM controller generates the PWM signal based on n bit values of the corresponding bit string stored in the memory and n clock signals, during the light-emitting period of each subframe; pg. 10-22, wherein each of the plurality of light-emitting period corresponding each of the plurality of subframes; Yoshida: Fig. 1, the display device comprises the frame period is divided into at least two subframe periods; claim 1), the number of the bit strings of the n-bit data is equal to the number of the subframes and the light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string (Figs. 5-8, the number of the bit strings d0-d3 of the n-bit data is equal to the number of the subframes, the light-emitting period of each subframe is a sum of times respectively allocated to bits of the corresponding bit string; pg. 10-22; Yoshida: Fig. 1, claim 1). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12:Appln. No.: 17/051,345 Matsueda discloses n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as a common bit, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data (Figs. 5, 8 show n is (m/2)+1 or (m/2)-1, and two bit strings from among the bit strings of the n-bit data include, as “a common bit 7”, at least one bit of the bit string of the m-bit data, and a time allocated to the common bit is half a time allocated to the at least one bit in the bit string of the m-bit data, wherein m is 15-bit data, n-bit is between 0-bit data and 15-bit data, which is either m/2+1 or m/2-1; and 7 is a common bit is half a time allocated to the at least one bit in the bit string of the 15-bit data).  
As to claim 13: Matsueda discloses n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another (Figs. 5, 8 show n is m/2, the bit strings of the n-bit data do not include bits at the same positions among the m bits, and sums of time allocated to each bit of the respective bit strings of the n-bit data are approximate to one another; pg. 10-13, 20-22).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (WO 0173738 A1) in view of Yoshida et al (US 2007/0279359 A1), HUANG (CN 111243505 A) and AHMED (US 2019/0347979 A1), hereinafter Matsuedas as applied to claim 1, and further in view of SAKARIYA et al (US 2018/0182279 A1).
As to claim 3: Matsuedas does not expressly disclose the second pixel circuit further includes a level shift that converts a voltage level of the PWM signal between the second transistor and the PWM controller. However, Sakariya teaches a display device comprises a pixel circuit, wherein the pixel circuit comprises a first transistor, a second transistor, a level shifter that converts a voltage level of a PWM signal between the second transistor and a PWM signal generator (Figs. 4, 30, “a display device 400” comprises “a pixel circuit 3000” comprises a first transistor, a second transistor, a level shifter that converts a voltage level of a PWM signal between the second transistor and “a PWM signal controller 406”, ¶0065, 0099, wherein counter, compare, and register form a level shift register (see Fig. 30 below)). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuedas to implement a level shift register between the second transistor and the PWM signal controller, such that the second pixel circuit further includes a level shift that converts a voltage level of the PWM signal between the second transistor and the PWM controller as taught by Sakariya. The motivation would have been in order to control per pixel sets the coarse grey level, and current level per pixel is set fine gray levels (Sakariya: ¶0098).

Response to Arguments
Applicant’s arguments on April 7, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693